In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00147-CR



          JOSHUA BRIAN KNAPP, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 3rd District Court
               Anderson County, Texas
           Trial Court No. 369CR-18-33621




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        An Anderson County jury convicted Joshua Brian Knapp of unlawful possession of a

firearm by a felon and aggravated assault with a deadly weapon. 1 See TEX. PENAL CODE ANN.

§§ 22.02, 46.04 (Supp.). After Knapp pled true to the State’s enhancement allegations, he was

sentenced to twenty years’ imprisonment for unlawful possession of the firearm and thirty-eight

years’ imprisonment for aggravated assault. Knapp appeals.

        Knapp’s attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

        On October 8, 2019, counsel mailed to Knapp a copy of the brief and the motion to

withdraw. Counsel and this Court both informed Knapp of his right to review the record and file

a pro se response. On October 29, this Court granted Knapp’s motion for pro se access to the

record. On December 17, we granted Knapp’s motion for an extension of time in which to file his



1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
                                                        2
pro se response and advised him that it was due on or before January 13, 2020. On January 24,

this Court further informed Knapp that the case would be set for submission on the briefs on

February 14.      Knapp did not file a pro se response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            February 14, 2020
Date Decided:              February 20, 2020

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3